Citation Nr: 1015146	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  07-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1943 to 
November 1945.  He died in June 1998.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Seattle, Washington.  The Board notes that the claims 
file had been brokered to the Seattle RO to render the August 
2005 rating decision and afterwards was transferred back to 
the Portland RO as the agency of original jurisdiction.   

This matter came before the Board in September 2008, which 
remanded the claim for further development.  A remand by the 
Board confers upon the appellant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Board finds the September 2008 remand order 
has been complied with sufficiently.  

In an October 2008 statement, it appears as though the 
appellant has raised the issues of entitlement to service 
connection for PTSD (posttraumatic stress disorder) and TBI 
(traumatic brain injury), for the purposes of accrued 
benefits, and whether the RO committed clear and unmistakable 
error (CUE) in the rating decision of February 1997.  As 
those matters have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ) and the Board does not have 
jurisdiction over them, they are referred to the AOJ for any 
clarification and/or appropriate action deemed necessary.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The September 2008 remand order sought development of the 
Veteran's statements, made prior to his death, that he had 
received medical care for claimed disabilities from 
facilities in Cleveland, Ohio, and Pittsburgh, Pennsylvania.  
The Board finds that VA has satisfied its obligation to 
assist in the location of those reports and notes that no 
reports from these facilities have been submitted into the 
record.  

It is acknowledged that the appellant has submitted a 
citation from the Veteran's personnel records indicating he 
had been awarded a commendation ribbon, the Bronze Star, as 
well as a "V" for valor.  The Board has no cause to 
question the authenticity of these documents and accepts as a 
matter of the record, and as reflected already on the 
Veteran's DD 214, that he was awarded the Bronze Star medal 
for his actions in combat.  The Board also notes that 
pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2009).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A Veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the Veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.   

The Veteran was not service-connected for any disability upon 
his death nor was a claim pending upon his death.  Based on 
the appellant's statements throughout the pendency of this 
appeal, to include the 2008 statements, it appears as though 
the appellant contends that the Veteran's COPD or respiratory 
problems, and his dementia or memory problems and /or 
headaches were caused by his World War II combat service and 
these ultimately led to his death.  The death certificate 
lists cause of death as sepsis, due to staph infection, due 
to urinary tract infection, and that other significant 
conditions that contributed to death, but were not related to 
the cause given were COPD, diabetes, vascular and Alzheimer's 
dementias, history of prostrate cancer, and myocardial 
infraction.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there 
is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board finds that the appellant meets the 
criteria for a medical opinion to clarify both the nature and 
etiology of the claimed disabilities and cause of death.   

Upon a complete review of the Veteran's VA treatment records 
from the Palo Alto VA medical facility, the Board finds there 
are indications the reports of record are not complete.  
Specifically, there is a chest x-ray study dated January 
1993, yet reports containing medical practitioners' treatment 
notes begin in the claims file in March 1995.  As both the 
Veteran, prior to his death, and the appellant have stated 
that the Veteran received all of his care at the Palo Alto 
facility, all VA treatment reports must be accounted for.  As 
well, several VA treatment reports indicate the Veteran was 
treated in other hospitals' emergency rooms while receiving 
care at Palo Alto VAMC.  See August 1995 General Note 
(Veteran taken to "Good Sam Hosp and was cleared for severe 
head injury there").  Every effort to obtain such private 
treatment records should be made.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  Obtain all of the Veteran's VA 
treatment records from the Palo Alto VAMC 
dated prior to March 1995.  Document any 
negative replies and so inform the 
appellant.  Confirm that the record 
contains all psychological, 
neuropsychological, mental health or 
behavioral health treatment records for 
the Veteran from the Palo Alto VAMC 
throughout his period of treatment until 
his death in June 1998.  Annotate in the 
record the results of such search.  

2.  Ask the Appellant to provide any 
private medical records, not already in 
the claims file, pertaining to treatment 
or evaluation of the Veteran's sepsis, 
staph infection, urinary tract infection, 
COPD, diabetes, vascular and Alzheimer's 
dementia, prostrate cancer, myocardial 
infarction, or head injury specifically 
from the emergency room of "Good Sam 
Hospital" in California, in August 1995, 
or to provide the identifying information 
and any necessary authorization to enable 
the AMC/RO to obtain such evidence on her 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the appellant, so inform her and 
request that she obtain and submit it.

3.  After the above indicated documents 
have been included in the record or 
otherwise accounted for, transfer the 
claims file to an appropriate examiner for 
an opinion.  The examiner should be 
provided a copy of this remand together 
with the Veteran's entire claims folder, 
and the examiner is asked to indicate that 
the claims folder has been reviewed in 
conjunction with the opinion.  

a.  The Board notes the Veteran was not 
service-connected for any disability upon 
his death.  The appellant contends that 
the Veteran's COPD or respiratory 
problems, and his dementia or memory 
problems and /or headaches were caused by 
his World War II combat service and these 
ultimately led to his death.  The death 
certificate lists cause of death as 
sepsis, due to staph infection, due to 
urinary tract infection, and that other 
significant conditions that contributed to 
death, but were not related to the cause 
given were COPD, diabetes, vascular and 
Alzheimer's dementias, history of 
prostrate cancer, and myocardial 
infraction.

b.  Following this review of the claims 
file, and in particular the descriptions 
of the Veteran's combat actions, as given 
in the citations for the commendation 
ribbon and the Bronze Star and the 
Veteran's November 1995 statement, the 
examiner is asked to state whether it is 
at least as likely as not that the 
Veteran's COPD or dementia, to 
specifically include any claimed exposure 
to asbestos and asbestos laden smoke, is 
causally related to active service.  

c.  The examiner is asked to provide a 
complete rationale for any opinion 
reached.
 
4.  Readjudicate the appellant's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


